Citation Nr: 0843131	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-37 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a respiratory 
condition, including bronchial asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

The veteran served in the United States Army Reserve from 
January 1974 to December 2004, with periods of Active Duty 
for Training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that her currently-shown bronchial 
asthma is the result of exposure to paint fumes while on 
Active Duty for Training.

Available service medical records show that in June 2003, 
during a period of Active Duty for Training, the veteran 
complained of dizziness and difficulty breathing from 
exposure to fumes from painting being done near her office.  
The emergency report indicates a diagnosis of "inhalation of 
toxic fumes."  The VA hospital treatment report shows normal 
EKG and cardiac enzyme test results.  Upon discharge that 
same day, the veteran indicated she felt fine.  

Post-service treatment records reflect a complaint of similar 
symptoms in November 2005, as well as treatment for 
persistent cough and nasal congestion.  She was diagnosed 
with bronchial asthma in March 2007.  

In October 2007 a private physician submitted a statement 
indicating the veteran's bronchial asthma had its onset with 
the in-service exposure to paint fumes in June 2003.  

Given the documented toxin exposure in service and the 
currently-shown diagnosis of bronchial asthma, the Board 
concludes that the veteran should be accorded an opportunity 
to undergo a VA pulmonary examination.  The purpose of the 
examination is to determine, to the extent possible, the 
etiology of any diagnosed respiratory disorder.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination with a pulmonologist or 
pulmonary medicine specialist to determine 
the nature, extent, and etiology of any 
diagnosed respiratory condition.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  All indicated studies should 
be conducted.

In addition, the examiner is asked to 
express an opinion as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that any diagnosed 
respiratory condition had its onset in, or 
is related to an event, injury, or disease 
that occurred in, service, including the 
in-service exposure to paint fumes.  The 
examiner should also comment on the 
October 2007 private physician's statement 
which indicates a link between the 
veteran's bronchial asthma and the in-
service incident.  A complete rationale 
should be provided for all opinions 
expressed.

2.  Following completion of the above, the 
RO should again review the record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




